United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2140
                       ___________________________

                                   Danny Sitton

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Correctional Medical Services; Erin Escamilla, Nurse; Dr. John A. Matthews; Dr.
Thomas Baker; Pamela Swartz, Nurse; Dave Dormire, Warden; George Lombardi,
                Director, Missouri Department of Corrections

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                            Submitted: April 17, 2015
                              Filed: April 27, 2015
                                  [Unpublished]
                                 ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Danny Sitton appeals the district court’s1 adverse grant of summary
judgment on his claims against Correctional Medical Services and Dr. John A.
Matthews in his 42 U.S.C. § 1983 action. We find no merit to Sitton’s challenges to
the grant of summary judgment. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880,
884-85 (8th Cir. 2009) (de novo review). We also find no abuse of discretion in the
district court’s denial of Sitton’s motion for recusal. See 28 U.S.C. § 144 (requiring
reassignment if party files timely and sufficient affidavit stating judge has personal
bias or prejudice against him or in favor of adverse party); Bannister v. Delo, 100
F.3d 610, 614 (8th Cir. 1996) (judge presiding over case is presumed impartial and
party bears substantial burden of proving otherwise; not all unfavorable dispositions
towards individual or his case are properly described by terms bias or prejudice). The
judgment of the district court is affirmed.
                         ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                         -2-